DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, see pages 8-9, filed 07/07/2022, with respect to the 35 U.S.C 112 rejection of claim 22 has been fully considered but they are not persuasive.  The Applicant argues:
Applicant respectfully disagrees and directs the Examiner's attention to the paragraph beginning on line 5 of page 15 of the Specification, and which is set forth below.
According to other embodiments of the present invention, a wearable sensor module includes a housing configured to be worn by a subject, an optical emitter, an optical detector, and at least one light guide extending outwardly from the housing. The at least one light guide includes a distal end that is configured to engage ( or be positioned adjacent) a skin region of the subject. An opposite end of the at least one light guide is in optical communication with the optical emitter or optical detector. As such, the at least one light guide is configured to deliver light from the optical emitter into a skin region the subject via the distal end or collect light from a skin region of the subject via the distal end and deliver collected light to the optical detector. (Specification, page 15, lines 5-14.)
The above paragraph describes a wearable sensor module having a housing with at least one light guide extending outwardly from the housing. There is no limitation to the wearable sensor module being an ear-worn device. As such, Applicant respectfully submits that this, in
combination with the various illustrated light guide configurations in Figs. 26-29, provides
adequate support for the recitations of Claim 22 in the Specification, and respectfully request
withdrawal of the rejection of Claim 22 under §112.

	The Examiner disagrees.  The Examiner contends that while this citation of page 15 of the Specification indicates that the limitations “first light guide distal end extends outwardly from the housing” and “the second light guide distal end extends outwardly from the housing” are applicable to other embodiments (including a wrist mounted device), it never describes the relationship of the light guide with respect to the housing that is attached to a wrist.  While the applicant describes light guide that extend outwardly from the housing (see Figs 24a-b and 25a-b), the applicant's specification p. 54 ll. 22-28 only describes this arrangement for an earbud type device and not a wrist mounted device. The Applicant also points to Figs. 26-29 for support for these amendments applied to a wrist mounted housing. However, while these figures and their description indicate they are applicable to a wrist mounted device, they never describe the relationship of the light guide 119 with respect to the housing. The Applicant never indicates that arrangement of distal end 119b and distal surface 119c described for the earbud in Figs 24 and 25 are applicable to the Figs 26-29. The examiner does note that the applicant does indicate the applicability of different shapes
of 119c in p. 59 II. 21-23 but surrounding description is directed to an earbud in Fig. 33 and not Figs. 26-29.  It is reiterated from the previous office action that the examiner is interpreting a first and second light guide in claim 1 and distal free ends in claims 9 and 11 "extending through the housing" as only requiring the light guide to go through the housing and not necessarily extending outward from (or beyond) the housing like claim 22. Therefore, these claims would have support based on Figs 22 and 23 which window 74w through cladding/housing 21 where specification p. 51 II. 18-26 indicate that the
windows are light guiding material. However, if the applicant intended these limitations to be interpreted as equivalent to the language of the claim 22, these claims would also be directed to new matter.  Please see 35 U.S.C 112 rejection below.
Applicant’s arguments, see pages 9-14, filed 07/07/2022, with respect to 35 U.S.C 103 rejections have been fully considered and are persuasive.  The Applicant argues that Hannula fails to rectify the deficiencies of Vetter and Nazarian with respect to claim 1:
However, regardless whether the emitter 18 or detector 16 is positioned within the light pipe, there is still only a single light pipe 22 that could be considered as a light guide that extends outwardly from a housing (i.e., the substrate 12). Moreover, as clearly illustrated in Fig. 5A above, the adhesive 84 is attached to the surface of the substrate and is located beneath each detector 16 in Fig. 5A. There is no light guide extending through the substrate 12 beneath each emitter 18 in Fig. 5A.
Fig. 5B from Hannula is set forth below and illustrates openings 90 in the substrate beneath each detector 16.

    PNG
    media_image1.png
    601
    489
    media_image1.png
    Greyscale

However, the adhesive 84 is attached to the surface of the substrate 12 and is located beneath each opening 90 and detector 16 in Fig. 5A. There is no light guide extending through the openings 90 in the substrate 12 beneath each detector 16 in Fig. 5B. There is still only a single light pipe 22 that could be considered as a light guide that extends outwardly from a housing (i.e., the substrate 12). Hannula does not illustrate or describe a light pipe extending through either of the openings 90 in the substrate 12. In fact, Hannula specifically states that "the detectors 16 may be positioned within the slots 14 such that light may propagate directly from the patient's skin to the detectors 16 via the holes 90." (Hannula, paragraph [0049].) There is no illustration or disclosure of a light guide extending through either opening 90. 
In summary, Hannula only discloses a single light pipe 22 in the center of the device. The fact that an emitter 18 may be within the light pipe 22 or a detector 16 may be within the light pipe 22 does not cause Hannula to teach or suggest first and second light pipes extending through the substrate 12. Moreover, Hannula is wholly silent as to another light pipe extending through either of the openings 90 in the substrate 12 in Fig. 5B. As such, Hannula fails to teach or suggest "a first light guide extending through the housing, wherein the first light guide is in optical communication with the at least one optical emitter, and wherein the first light guide comprises a distal free end that is configured to directly
contact a portion of a body of the subject and to deliver light directly from the at least one optical emitter into the body; a second light guide extending through the housing in adjacent spaced-apart relationship with the first light guide, wherein the second light guide is in optical communication with the at least one optical detector, and wherein the second light guide comprises a distal free end that is configured to directly contact another portion of the body and to collect light directly therefrom and deliver collected light directly to the at least one optical detector," as recited in Claim 1.

The Examiner is persuaded by these arguments.  As the Applicant points out, there is an adhesive 84 that is attached to the surface of the substrate 12 and is located beneath each opening 90 and detector 16.  Hannula does not offer a teaching or suggest for more than a single light pipe 22 that could be considered as a light guide that extends through the housing and has a distal free end that is configured to directly contact a portion of a body of the subject.  There is no indication of an opening in the adhesive 84 that is configured to align with the openings 90 in the substrate 12 for emitters or detectors (Figure 5b).  The Examiner also points out that after Hannula discloses that the light pipe may also be capable of optically coupling optical components, Hannula teaches “Hence, it may be desirable for the light pipe 22 to comprise of a light-transparent material, such as acrylic” in paragraph [0042].  The Examiner believes this teaching further shows that Hannula doesn’t teach or suggest an additional light pipe.  Therefore, the 35 U.S.C 103 rejection in view of Hannula has been withdrawn.  However, upon further search and consideration, a new rejection in view of Benni (U.S PGPub No. 2002/0016536) has been made.  Please see 35 U.S.C 103 rejections below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 22, the claim includes the limitation "first light guide distal end extends outwardly from the housing" and "the second light guide distal end extends outwardly from the housing" for a housing that is attached to a wrist (see claim 21). These limitations do not appear to have support within the applicant's original disclosure. While the applicant describes light guide that extend outwardly from the housing (see Figs 24a-b and 25a-b), the applicant's specification p. 54 ll. 22-28 only describes this arrangement for earbud type device and not a wrist mounted device. The applicant points to Figs. 26-29 and specification p. 57 II. 11-17 for support for these amendments applied to a wrist mounted housing. However, while these figures and their description indicate they are applicable to wrist mounted device, they never describe the relationship of the light guide 119 with respect to the housing. The applicant never indicates that arrangement of distal end 119b and distal surface 119c described for the earbud in Figs 24 and 25 are applicable to the Figs 26-29. The examiner does note that the applicant does indicate the applicability of different shapes of 119c in p. 59 II. 21-23 but surrounding description is directed to an earbud in Fig 33 and not Figs. 26-29. Regarding the amendments to claims 1, 9, and 11, the examiner is interpreting a first and second
light guide in claim 1 and distal free ends in claims 9 and 11 "extending through the housing" as only requiring the light guide to go through the housing and not necessarily extending outward from (or beyond) the housing like claim 22. Therefore, these claims would have support based on Figs 22 and 23 which show window 74w through cladding/housing 21 where specification p. 51 II. 18-26 indicates that the windows are light guiding material. However, if the applicant intended these limitations to be interpreted as equivalent to the language of the claim 22, these claims would also be directed to new matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3-5, and 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vetter (US 2003/0065269) in view of Benni (US 2002/0016536) in view of Nazarian (US 2006/0084879).
Regarding claim 1, Vetter teaches a wearable device for detecting and/or measuring physiological information from a subject (abstract), comprising:
a housing (2);
at least one optical emitter supported by the housing (light source 10);
at least one optical detector supported by the housing (light detectors 21,22, 23, and 24);
a motion sensor supported by the housing, wherein the motion sensor is configured to sense motion information from the subject (motion detection device 40); and
a processor (digital signal processor 50) supported by the housing, and wherein the processor is configured to process signals produced by the at least one optical detector to determine subject heart rate and to produce integrity data about the subject heart rate (The uses of multiple light guides one for the emitter and one for the detector is first disclosed in an ear based device in the 61/274191 provisional application therefore this claim has a priority date of 8/14/2009.).
Vetter does not explicitly teach a first light guide extending through the housing, wherein the first light guide is in optical communication with the at least one optical emitter, and wherein the first light guide comprises a distal free end that is configured to directly contact a portion of a body of the subject and to deliver light directly from the at least one optical emitter into the body; a second light guide extending through the housing in adjacent spaced- apart relationship with the first light guide, wherein the
second light guide is in optical communication with the at least one optical detector, and wherein the second light guide comprises a distal free end that is configured to directly contact another portion of the body and to collect light directly therefrom and deliver collected light directly to the at least one optical detector; wherein the processor is configured to calculate footsteps, distinguish footsteps from heart beats, and to remove footstep motion artifacts from signals produced by the at least one optical detector
while the subject is running (Vetter does teach an adaptive filter method to remove motion noise from the optical signal using the motion signal from the accelerometer see Fig 3 but does not explicitly indicate that the motion signal includes footstep related motion).
	Benni teaches a non-invasive near infrared spectrophotometric monitoring transducer assembly which includes a housing member that is adhered directly on a patient’s skin (abstract).  Benni teaches (Figures 1 and 2, element 28 – laser light guide, i.e., first light guide) that the assembly contains a planar light guide mounted on the prism located in the housing member, which light guide contacts the patient’s skin when the housing member is adhered to the patient’s skin (abstract; paragraph [0048]).  Benni also teaches (Figures 1 and 2, element 8 – photodiode window, i.e., second light guide) a rigid window placed over the photodiode that also provides a planar interface between the assembly and the skin, improving optical coupling and stability as well as reducing the capacitive coupling between skin and the photodiode resulting in further EMI attenuation (abstract; paragraph [0048]).  Benni teaches (Figures 1 and 2, elements 2 and 4) that the transducer assembly 2 includes a housing 4 which contains the components of the transducer assembly 2 (paragraph [0048] – The Examiner notes that element 4 doesn’t appear to be shown in Figures 1 and 2, but would be understood to be the containment unit of the transducer assembly).  Benni teaches (Figures 1 and 2, elements 6 and 28) that the laser light guide overlying and optically coupled to the prism can protrude slightly from the surface layer (paragraph [0048]).  Benni also teaches (Figures 1 and 2, elements 6, 8, and 28) that there is an alternative embodiment where the surface of window 8 and light guide 28 are flush with the exposed surface of surface layer 6 (paragraph [0048]).  Benni teaches (Figure 5, elements 8, 10, 32, and 34) that an EMI shielded and optically transparent pane 32 of predetermined thickness is positioned over the light sensitive surface 34 of the photodiode detector 10 (paragraph [0051] – the Examiner contends that the EMI shield and optically transparent pane 32, sensitive surface 34, photodiode detector 10, and intervening elements are all a part of the photodiode detector window 8, i.e., second light guide).  Benni further teaches (Figures 1, 2, 5, and 9, elements 6, 28, 32 – photodiode window, see Figure 5, 42) that there is an open aperture window version of envelope 42 that is used if the rigid laser light guide 28 and photodiode window 32 protrude slightly from the upper surface layer 6 as shown in FIG. 1 (paragraph [0058]).   Further, Vetter (Figures 1 and 2) show a similar spaced apart arrangement for the light detectors and emitters.  Therefore, based on the teachings of Benni, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to include light guides extending through the housing and in optical communication with an optical emitter and optical detector, wherein the light guides comprise a distal free end that is configured to directly contact a portion of a body as taught by Benni to spaced apart and adjacent light emitters and detectors of the wearable device taught by Vetter in order to accurately control the energy level and size of a laser light field cast upon a subject’s skin as well as improve the light detector signal-to-noise ratio (paragraph [0012] of Benni).
Nazarian teaches a wrist worn optical pulse rate sensor with a processor is configured to calculate footsteps (accelerometer signal is used by step counter/pedometer module 114 on microprocessor 110 see [0029]. [0067] teaches that frequency components in particular frequency peaks of the motion signal relate to footstep motion), distinguish footsteps from heart beats, and to remove footstep motion artifacts from signals produced by the at least one optical detector while the subject is running ([0058-0067] teaches taking frequency components/spectrum/translation of the motion signal which frequency peaks correspond to foot motion and filtering reject filtering the optical signals - smoothx2, smoothx3- with a band reject filter using the frequency peaks from the accelerometer. Running would consist of footsteps which would also be detected by the filtering method taught by Nazarian and removed. Nazarian [0004; 0017] indicate that running is one of the intense physical activity that fall under motion noise that Nazarian teachings will remove.).
In view of the teachings of Nazarian, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include footstep detection and footstep motion filtering as is disclosed by Nazarian to the wrist worn device taught by Vetter in order to provide the user pedometer related information and therefore increase the functionality of the device (Nazarian [0067]) and further to improve the quality of the optical signal by removing motion related noise (Nazarian [0017]). Finally
based on the teaching of Nazarian which indicate that accelerometer signals on wrist worn device like the one taught by Vetter contain footstep related information (Nazarian [0029; 0067]) and therefore it would also would be obvious to one of ordinary skill in the art that the adaptive filter taught by Vetter (see Fig 3) that removes motion noise from optical signals using accelerometer signals in a wrist worn device would also remove footstep related noise.

Regarding claim 3, Vetter as modified teaches the device of Claim 1, wherein the housing is configured to be integrated within a wrist strap and/or a wrist watch (Vetter [0032; 0033] teaches device attached by strap 3 and on wrist among body locations. This embodiment of wrist/ankle/arm/limb attached housing with two light guides is first disclosed in 12/691388 therefore this claim has a priority date of
1/21/2010).

Regarding claim 4, Vetter as modified teaches the device of Claim 1, wherein the device comprises a wrist strap, a wrist watch, an ankle bracelet, or an armband (Vetter [0032;0033] teaches a wrist strap 3. This embodiment of wrist/ankle/arm/limb attached housing with two light guides is first disclosed in 12/691388 therefore this claim has a priority date of 1/21/2010).

Regarding claim 5, Vetter as modified teaches the device of Claim 1, wherein the housing is configured to be attached to a limb of the subject (Vetter [0033]. This embodiment of limb attached housing with two light guides is first disclosed in 12/691388 therefore this claim has a priority date of 1/21/2010).

Claim 21 is rejected for substantially the same reasons as claim 1 and 3 above.

	Regarding claim 22, Vetter as modified teaches the wearable device of Claim 21, as indicated hereinabove.  Vetter does not teach the limitation of instant claim 22, that is wherein the first light guide distal end extends outwardly from the housing, and wherein the second light guide distal end extends outwardly from the housing in adjacent spaced-apart relationship with the first light guide distal free end.
Benni teaches (Figures 1 and 2, elements 6 and 28) that the laser light guide overlying and optically coupled to the prism can protrude slightly from the surface layer (paragraph [0048]).  Benni also teaches (Figures 1 and 2, elements 6, 8, and 28) that there is an alternative embodiment where the surface of window 8 and light guide 28 are flush with the exposed surface of surface layer 6 (paragraph [0048]).  Benni further teaches (Figures 1, 2, 5, and 9, elements 6, 28, 32 – photodiode window, see Figure 5, 42) that there is an open aperture window version of envelope 42 that is used if the rigid laser light guide 28 and photodiode window 32 protrude slightly from the upper surface layer 6 as shown in FIG. 1 (paragraph [0058]).   Further, Vetter (Figures 1 and 2) show a similar spaced apart arrangement for the light detectors and emitters.  Therefore, based on the teachings of Benni, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to include light guides extending outwardly from the housing as taught by Benni to spaced apart and adjacent light emitters and detectors of the wearable device taught by Vetter in order to accurately control the energy level and size of a laser light field cast upon a subject’s skin as well as improve the light detector signal-to-noise ratio (paragraph [0012] of Benni).

Claims 2, 8, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vetter as modified by Nazarian and Benni as applied to claims 1 and 21 above, and further in view of Ali (US 2003/0181798).
Regarding claim 2, Vetter as modified teaches the device of Claim 1 but Vetter does not explicitly teach the processor is configured to generate a multiplexed output serial data string comprising the subject heart rate and the integrity data.
Ali does teach a wearable optical heart rate monitor with a processor is configured to generate a multiplexed output serial data string comprising the subject heart rate and the integrity data (Ali Fig 13 show sensor module 1300 where multiple sensors are processed via signal processor 1330 and then combines the processed parameter data a single serial bit stream/digital word the equivalent of the serial data string for wireless transmission see [0061-0063]. Ali [0063] further states that parameter signals may also calculated/derived from sensor signals which derived parameters can include signal quality and pulse rate see [0048]).
In view of the teachings of Ali, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the serial data string as is disclosed by Ali to the device taught by Vetter in order to allow data from multiple sensors and parameters to be sent using a single communication channel/stream (Ali [0063;0064]).

Regarding claim 8, Vetter as modified teaches the device of Claim 2, but Vetter does not explicitly teach at least one wireless transmitter, and wherein the processor is configured to communicate the serial data string to an application-specific programming interface of a remote device via the at least one wireless transmitter (This limitation of serial data string send to an AP/ is first disclosed in the 61/274191 provisional application, therefore this claim has priority date of 8/14/2009).
Ali does teach a wearable monitoring device with at least one wireless transmitter (1350), and wherein the processor is configured to communicate the serial data string to an application-specific programming interface of a remote device via the at least one wireless transmitter (Fig 14 shows monitoring device that receives the wireless serial data stream from Fig 13 and decodes/demultiplex the signal into individual waveforms/signals that can then be displayed used by the monitoring applications related to the device see [0064] see also the rejection of claim 2).
In view of the teachings of Ali, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include transmitter and transmitting the serial data string as is disclosed by Ali to the device taught by Vetter in order to send the data to another device for additional monitoring or viewing (Ali [0063;0064]).

Regarding claim 23, Vetter as modified teaches the wearable device of Claim 21, wherein the processor is configured to generate a multiplexed output serial data string comprising the subject heart rate (Claim 23 is rejected for substantially the same reasons as claim 2).

Claims 11-12, 17, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vetter in view of Benni in view of Nazarian in view Ali (US 2003/0181798).
Regarding claim 11, Vetter teaches a wearable device for detecting and/or measuring physiological information from a subject, the wearable device comprising:
a housing configured to be attached to a portion of a body of a subject (2);
at least one optical emitter supported by the housing (10);
at least one optical detector supported by the housing (21,22,23,24);
a motion sensor (40) supported by the housing, wherein the motion sensor is configured to sense motion information from the subject; and
a processor (50) supported by the housing, wherein the processor is in electrical communication with the at least one optical emitter, the at least one optical detector, and the motion sensor, wherein the processor is configured to remove motion artifacts from signals produced by the at least one optical detector in response to signals produced by the motion sensor to produce filtered signals having reduced motion artifacts (Fig 3 shows an adaptive filtering method that removes motion noise from optical signals using motion signals from an accelerometer/motion sensor see [0049-0055]) caused by footsteps, (The limitation of serial data string send to an AP/ is first disclosed in the 61/274191 provisional application, therefore this claim has priority date of 8/14/2009).
Vetter does not explicitly teach a first light guide supported by the housing, wherein the first light guide is in optical communication with the at least one optical emitter and not in optical communication with the at least one optical detector, and wherein the first light guide comprises a distal end that is configured to directly engage a portion of a body of the subject and to deliver light directly from the at least one optical emitter into the body; a second light guide supported by the housing, wherein the second light guide is in optical communication with the at least one optical detector and not in optical communication with the at least one optical emitter, and wherein the second light guide comprises a distal end that is configured to directly engage another portion of the body of the subject and to collect light directly therefrom and deliver collected light directly to the at least one optical detector; filtering motion caused by footsteps while the subject is running and wherein the processor is configured to process the filtered signals using one or more processing methods to generate a multiplexed output serial data string comprising subject heart rate data.
Benni teaches a non-invasive near infrared spectrophotometric monitoring transducer assembly which includes a housing member that is adhered directly on a patient’s skin (abstract).  Benni teaches (Figures 1 and 2, element 28 – laser light guide, i.e., first light guide) that the assembly contains a planar light guide mounted on the prism located in the housing member, which light guide contacts the patient’s skin when the housing member is adhered to the patient’s skin (abstract; paragraph [0048]).  Benni also teaches (Figures 1 and 2, element 8 – photodiode window, i.e., second light guide) a rigid window placed over the photodiode that also provides a planar interface between the assembly and the skin, improving optical coupling and stability as well as reducing the capacitive coupling between skin and the photodiode resulting in further EMI attenuation (abstract; paragraph [0048]).  Benni teaches (Figures 1 and 2, elements 2 and 4) that the transducer assembly 2 includes a housing 4 which contains the components of the transducer assembly 2 (paragraph [0048] – The Examiner notes that element 4 doesn’t appear to be shown in Figures 1 and 2, but would be understood to be the containment unit of the transducer assembly).  Benni teaches (Figures 1 and 2, elements 6 and 28) that the laser light guide overlying and optically coupled to the prism can protrude slightly from the surface layer (paragraph [0048]).  Benni also teaches (Figures 1 and 2, elements 6, 8, and 28) that there is an alternative embodiment where the surface of window 8 and light guide 28 are flush with the exposed surface of surface layer 6 (paragraph [0048]).  Benni teaches (Figure 5, elements 8, 10, 32, and 34) that an EMI shielded and optically transparent pane 32 of predetermined thickness is positioned over the light sensitive surface 34 of the photodiode detector 10 (paragraph [0051] – the Examiner contends that the EMI shield and optically transparent pane 32, sensitive surface 34, photodiode detector 10, and intervening elements are all a part of the photodiode detector window 8, i.e., second light guide).  Benni further teaches (Figures 1, 2, 5, and 9, elements 6, 28, 32 – photodiode window, see Figure 5, 42) that there is an open aperture window version of envelope 42 that is used if the rigid laser light guide 28 and photodiode window 32 protrude slightly from the upper surface layer 6 as shown in FIG. 1 (paragraph [0058]).   Further, Vetter (Figures 1 and 2) show a similar spaced apart arrangement for the light detectors and emitters.  Therefore, based on the teachings of Benni, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to include light guides extending through the housing and in optical communication with an optical emitter and optical detector, wherein the light guides comprise a distal free end that is configured to directly contact a portion of a body as taught by Benni to spaced apart and adjacent light emitters and detectors of the wearable device taught by Vetter in order to accurately control the energy level and size of a laser light field cast upon a subject’s skin as well as improve the light detector signal-to-noise ratio (paragraph [0012] of Benni).
Nazarian teaches a wrist worn optical pulse rate sensor with a processor is configured to filter motion caused by footsteps while the subject is running (see rejection of claim 1).
In view of the teachings of Nazarian, it would have been obvious to one of ordinary skill in the art at the time the invention was made to footstep motion filtering as is disclosed by Nazarian to the wrist worn device taught by Vetter in order to improve the quality of the optical signal by removing motion related noise (Nazarian [0017]). Finally based on the teaching of Nazarian which indicate that accelerometer signals on wrist worn device Iike the one taught by Vetter contain footstep related information (Nazarian [0029; 0067]) and therefore it would also would be obvious to one of ordinary skill in the art that the adaptive filter taught by Vetter (see Fig 3) that removes motion noise from optical signals using accelerometer signals in a wrist worn device would also remove footstep related noise.
Ali does teach a wearable optical heart rate monitor (see Fig 3) wherein the processor is configured to process the filtered signals using one or more processing methods to generate a multiplexed output serial data string comprising subject heart rate data (see rejection of claim 2).
In view of the teachings of Ali, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the serial data string as is disclosed by Ali to the device taught by Vetter in order to allow data from multiple sensors and parameters to be sent using a single communication channel/stream (Ali [0063;0064]).

Regarding claim 12, Vetter as modified teaches the wearable device of Claim 11, wherein the housing is configured to be attached to a wrist, ankle, or limb of the subject (Vetter [0032; 0033] teaches device attached by strap 3 and on wrist among body locations. This embodiment of wrist/ankle/arm/limb attached housing with two light guides is first disclosed in 12/691388 therefore this claim has a priority date of 1/21/2010).

Regarding claim 17, Vetter as modified teaches the wearable device of Claim 11, but Vetter does not explicitly teach at least one of the first and second light guides comprises substantially rigid light transmissive material.
Benni does teach at least one of the first and second light guides comprises substantially rigid light transmissive material (Benni [0050] teaches that the light guide 28 (i.e., first light guide) may include a selective filter.  The selective filter may consist of a light-attenuating neutral density filtering element, or a light-diffusive element, such as a milky white semi-transparent plastic material, or both, in combination.  Applicant’s specification on p. 13 ll. 4-6 indicates plastic is a suitable rigid material for the light guide).
In view of the teachings of Benni, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include plastic rigid light guides as is disclosed by Benni to device taught by Vetter because plastic is a rigid light transmissive material that can be used to adjust the laser light field imposed on the skin (paragraph [0050] of Benni).

Regarding claim 20, Vetter as modified teaches the wearable device of Claim 11, Vetter does not explicitly teach a processor is configured to remove motion artifacts from the signals produced by the at least one optical detector in response to the signals produced by the motion sensor by calculating footsteps, distinguishing footsteps from heart beats, and removing footstep motion artifacts from the signals produced by the at least one optical detector.
Nazarian teaches a wrist worn optical pulse rate sensor with a processor is configured to calculate footsteps (accelerometer signal is used by step counter/pedometer module 114 on microprocessor 110 see [0029]. [0067] teaches that frequency components in particular frequency peaks of the motion signal relate to footstep motion), distinguish footsteps from heart beats, and to remove footstep motion artifacts from signals produced by the at least one optical detector ([0058-0067] teaches taking frequency components/spectrum/translation of the motion signal Vli1ich frequency peaks correspond to foot motion and filtering reject filtering the optical signals - smoothx2, smoothx3- with a band reject filter using the frequency peaks from the accelerometer).
In view of the teachings of Nazarian, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include footstep detection and footstep motion filtering as is disclosed by Nazarian to the wrist worn device taught by Vetter in order to provide the user pedometer related information and therefore increase the functionality of the device (Nazarian [0067]) and further to improve the quality of the optical signal by removing motion related noise (Nazarian [0017]). Finally based on the teaching of Nazarian which indicate that accelerometer signals on wrist worn device like the one taught by Vetter contain footstep related information (Nazarian [0029; 0067]) and therefore it would also be obvious to one of ordinary skill in the art that the adaptive filter taught by Vetter (see Fig 3) that removes motion noise from optical signals using accelerometer signals in a wrist worn device would also remove footstep related noise.

Claims 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vetter as modified by Nazarian, Benni, and Ali as applied to claim 11 above, and further in view of Debreczeny (US 2008/0081972).
Regarding claims 14 and 15, Vetter as modified teaches the wearable device of Claim 11, but Vetter does not explicitly teach the first light guide comprises optical dye that is configured to filter one or more wavelengths of light guided by first light guide and wherein the second light guide comprises optical dye that is configured to filter one or more wavelengths of light guided by second light guide (This limitation of using optical dye is first disclosed in 12/691388 therefore this claim has a priority date of 1/21/2010).
Debreczeny teaches an optical pulse oximeter system where the first light guide comprises optical dye that is configured to filter one or more wavelengths of light guided by first light guide and wherein the second light guide comprises optical dye that is configured to filter one or more wavelengths of light guided by second light guide ([0043] a coating applied using an optical dye to filter light at the light emitting portion or light detecting portion of the device).
In view of the teachings of Debreczeny, it would have been obvious to one of ordinary skiII in the art at the time the invention was made to include optical dye coting as is disclosed by Debreczeny to light guides taught by the combination of Vetter, Nazarian, Benni, and Ali in order to improve the accuracy of the measurements being made by the optical device and further the coatings would limit the influence of ambient light (Debreczeny [0043]).

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vetter as modified by Nazarian, Benni, and Ali as applied to claim 11 above, and further in view of Cho (US 2008/0039729).
Regarding claim 16, Vetter as modified teaches the wearable device of Claim 11, but Vetter does not explicitly teach at least one of the first and second light guides comprises elastomeric light transmissive material.
Cho does teach a device for transmitting light in to the skin with at least one of the first and second light guides comprises elastomeric light transmissive material (Cho [0083] teaches using either rubber or silicone as wave guide material for guiding light to the skin. The applicant's specification on p. 13 ll.2-4 indicates elastomeric materials include rubber and silicone).
In view of the teachings of Cho, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute a rubber or silicone, elastomeric materials, as is disclosed by Cho in place of the light guide materials taught by Benni because such materials can be injected molded simplifying manufacturing (Cho [0083]). Further one ordinary skill in the art would have reasonable expectation that such a substitution would work because both waveguides are being used to direct light into the skin and Cho indicates that the system would work for PPG devices (Cho [0113]).

Claims 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vetter as modified by Nazarian, Benni, and Ali as applied to claim 11 above, and further in view of Farr (US 2005/0180700).
Regarding claims 18 and 19, Vetter as modified teaches the wearable device of Claim 11, but does not explicitly teach the at least one optical emitter comprises optical coupling material, and wherein the first light guide is in optical communication with the at least one optical emitter via the optical coupling material and the at least one optical detector comprises optical coupling material, and wherein the second light guide is in optical communication with the at least one optical detector via the optical coupling material (The optical coupling material between an emitter/detector and a light guide first is disclosed in the 13/715247 application and therefore this claim has a priority date of 12/14/2012).
Farr does teach an optical sensor device where an optical coupler is placed between the optical emitters and detectors and their respective light guides ([0045-0046] teaches an optical epoxy to couple light receivers and emitters to optical fibers/guides).
In view of the teachings of Farr, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the optical coupler as is disclosed by Farr between the waveguides and emitters/detectors taught by the combination of Vetter, Nazarian, Benni, and Ali in order to allow the optical transmitter the optical detectors to work without any additional penalty that may be caused due to reflections in the transmission systems.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Moon, et al. (U.S PGPub No. 2012/0179011) teaches a body-worn system that continuously measures pulse oximetry and blood pressure, along with motion, posture, and activity level, from an ambulatory patient.  Stivoric, et al. (U.S PGPub No. 2007/0100666) teaches devices and systems for contextual and physiological-based detection, monitoring, reporting, entertainment, and control of other devices.  Benni (U.S PGPub No. 2009/0182209) teaches a method and apparatus for spectrophotometric based oximetry.  Ballberg, et al. (U.S Patent No. 9,131,880) teaches an apparatus and methods for noninvasive measurements in a human body.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792